—Appeal by the defendant from a judgment of the Supreme Court, Richmond County (J. Goldberg, J.), rendered January 29, 1998, convicting him of burglary in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant has not preserved for appellate review his contention that the People failed to prove his guilt by legally sufficient evidence because of alleged inherently unreliable identification evidence (see, CPL 470.05 [2]; People v Gray, 86 NY2d 10; People v Udzinski, 146 AD2d 245, 250). In any event, viewing the evidence in a light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was *344legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see, People v Haynes, 175 AD2d 929; People v Blackshear, 112 AD2d 1044). It is well settled that the testimony of a single eyewitness, in and of itself, is sufficient to support a conviction (see, People v Milliner, 133 AD2d 853; People v Knight, 173 AD2d 736). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt is not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s sentence was not excessive (see, People v Delgado, 80 NY2d 780; People v Suitte, 90 AD2d 80). Thompson, J. P., Luciano, Feuerstein and Schmidt, JJ., concur.